Citation Nr: 1430543	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-12 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, to include as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran was afforded a hearing before the undersigned, held in February 2013, and a copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran has claimed entitlement to service connection for a skin disorder, claimed as chloracne, as the result of exposure to herbicides during service in the Republic of Vietnam.  To that end, the United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With regard to the Veteran's primary theory of entitlement in this case, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2013).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, chloracne shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

The Veteran in this case is legally-presumed to have been exposed to herbicide agents, to include Agent Orange.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.   In cases such as these, the following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

The Board notes that the Veteran testified in February 2013 that he first sought treatment for dermatological problems within a year of separation from active service.  The Veteran indicated that he was told in 1984 that he possibly had chloracne during an Agent Orange screening.  He further noted that he was treated for chloracne presently by a private physician.  The Veteran's spouse corroborated his testimony, noting that the Veteran began to experience skin problems upon his return from Vietnam.  The Veteran testified that his skin disorder began at that time, and that it has continued ever since.

The Veteran's private physician provided two statements in support of the current appeal.  First, in April 2009, the provider filled in the word "chloro" to describe the acne for which the Veteran was treated with daily tetracycline.  In March 2013, it was noted that the Veteran suffered from acne vulgaris since exposure to Agent Orange during service.  While the Board has carefully reviewed and considered these statements, it does not appear that the Veteran has been specifically diagnosed with chloracne, or other acneform diseases consistent with chloracne.  While the Veteran certainly has a diagnosis of acne of record, that in and of itself is not sufficient to establish presumptive service connection in this instance.

Even if the Veteran does not carry a current diagnosis of chloracne, service connection may still be established as due to actual exposure to herbicide agents, or otherwise directly-related to his period of active service.  When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  On remand, the Board directs the RO/AMC to provide a VA examination in the appropriate specialty so as to determine whether the Veteran has a currently-diagnosed skin disorder which is related to his period of active service, to include, but not limited to, exposure to herbicides.  The examiner must provide a complete rationale in support of any opinion, referencing all relevant medical principles and the fact pattern of this case.

Accordingly, the case is REMANDED for the following action:

1.  Following adequate notice, the RO/AMC shall schedule a VA dermatological examination to assess the severity and etiology of any currently-diagnosed skin disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, and his service treatment reports, the February 2013 Board hearing testimony, and all other pertinent evidence of record.   In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not that any current skin disorder is etiologically-related to the Veteran's period of active duty service, to include as the result of exposure to herbicides.  If a skin disorder other than chloracne is diagnosed, then an opinion as to direct service connection must be provided.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



